Citation Nr: 0524094	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability, 
as secondary to service connected left knee disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active military service from February 1957 to 
January 1962.  

This appeal arises from an August 2002 rating decision, and 
was previously remanded by the Board of Veterans' Appeals 
(Board) in September 2004.  


FINDING OF FACT

The greater weight of the medical evidence shows that the 
veteran's low back disability is unrelated to his service 
connected left knee disability.  


CONCLUSION OF LAW

A low back disability was not caused or aggravated by service 
connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.310(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may also be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a), Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The facts of this case are relatively straight forward.  The 
veteran is service connected for a left knee disability, 
currently evaluated as 40 percent disabling.  The veteran 
also has low back disability, diagnosed as degenerative joint 
disease, scoliosis to the right, and degenerative disc 
disease.  He essentially contends these problems have been 
caused by his service connected knee disability.  

The veteran is not shown to have any medical expertise, and 
therefore, he is not recognized as competent to render a 
meaningful opinion on the diagnosis or cause of disability.  
Lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant a claim for service connection.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  As to the medical 
evidence on this question of the cause of the veteran's back 
disability, it essentially consists of an opinion from a 
chiropractor, comments from a private physician, and an 
opinion of a VA examiner.  

The chiropractor, Joe L. Boswell, wrote in March 2001, that 
he had treated the veteran for 20 years, and he believed the 
veteran's back disabilities "are secondary to a severe left 
knee injury that he acquired while on active duty in the 
Military.  This injury causes him to walk with a Limp.  The 
constant shifting of the body weight as he walks causes pain 
and stress to the Para-Vertebral Muscles and Joints."  

The VA physician, who in addition to examining the veteran, 
reviewed the veteran's claims file opined in January 2004, 
that it is more likely than not that the veteran's back 
disability "is unrelated to his knee surgery," specifically 
noting that the veteran's scoliosis would be curved in the 
opposite direction if it was a consequence of the veteran's 
left knee disability.  

The comments from the private physician, (Ashraf Ragab, MD.) 
to whom the veteran apparently presented to obtain an opinion 
to counter that of the VA physician, wrote in June 2004 that 
due to the veteran's knee injury he "developed left knee 
pain and low back pain.  His gait may have attributed to the 
arthritic condition in his back and in that case, it would be 
related to his original injury.  However, this is difficult 
to address with confidence.  There is no surgical treatment 
for him at this point."  

The chiropractor's statement rests his conclusion linking 
current back disability to the veteran's knee disorder, on 
the veteran's long standing left leg limp.  The veteran's 
physician, Dr. Ragab, however, offers a much more tentative 
link between the veteran's altered gait and back disability.  
Indeed, he simply states it may be related, and acknowledges 
his lack of confidence in such a link.  The VA physician 
concluded that the greater probability was that the veteran's 
knee and back problems are unrelated, and cites the right 
scoliosis to support that conclusion.  (Had there been a 
connection, the scoliosis would have occurred in the opposite 
direction.)   

Dr. Ragab's opinion, couched in such speculative terms and 
doing little more than suggesting a possibility that the 
veteran's back disorders are related to the altered gait 
caused by the veteran's knee disorder, is of limited 
probative value standing alone.  When read together with the 
VA physician's opinion that rejects a relationship between 
the veteran's back and knee problems, however, the greater 
weight of the evidence turns against the veteran's claim, as 
it is countered by only the single favorable comment from the 
veteran's chiropractor.  The greater weight of the evidence 
being against the claim, a basis upon which to establish 
service connection for back disability as secondary to 
service connected left knee disability has not been 
presented, and the appeal is denied.  

In reaching this decision, the Board also notes the comments 
found in December 2004 VA outpatient records that appear to 
reflect the view that the veteran's low back pain is "most 
likely due to altered biomechanics from weight shift after 
knee injury/surgery."  Significantly, however, this only 
addresses "pain," which in and of itself is not a 
disability for which service connection may be established.  
Since it does not address the underlying back disorders, it 
does not effect the outcome of this decision.  

The Board must also address VA compliance with the Veterans 
Claims Assistance Act of 2000, (the VCAA).  This law enhanced 
VA's notice and assistance obligations to veterans in the 
context of claims for benefits.  Case law has held that the 
notice required by this law must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Notice in this case was accomplished by virtue of the copy of 
the August 2002 rating decision sent to the veteran, the 
December 2002 statement of the case, the February 2004 and 
March 2005 supplemental statements of the case, the September 
2004 Board Remand, and letters sent to the veteran in March 
2001, September 2004, and October 2004.  Collectively, these 
documents advised the veteran of the legal and evidentiary 
requirements to establish entitlement to the benefits sought, 
the evidence considered in making the determination, and an 
explanation for the denial of the claim.  Likewise, they 
informed him of VA's responsibility in obtaining evidence, as 
well as what information was needed from the veteran.  The 
September 2004 letters specifically requested that the 
veteran provide any evidence he had pertaining to his appeal.  
Thus, the Board considers the notice requirements of the VCAA 
met, and although full content complying notice may not have 
been provided in a single document, prior to the adjudication 
appealed, it is clear the purpose of the notice has been 
fulfilled.  This is shown by the veteran's active 
participation in the development of the claim throughout the 
entire period leading up to the transfer of the case to the 
Board.  During this time, the veteran submitted numerous 
statements from those who knew him, together with several 
medical documents.  Furthermore, his representative wrote in 
May 2005, that he believed that the additional development 
sought by the Board's Remand in this case had been 
accomplished.  Accordingly, any defect as to the manner by 
which notice was provided or as to its timing, is harmless.  

With respect to the VA's duty to assist, this case turns on 
the medical evidence that addresses the cause of the 
disability at issue.  There is no indication that any other 
medical opinions exist than those presently associated with 
the file, one of which was obtained by the VA itself as the 
case was developed.  Therefore, the Board considers the 
assistance as required by the VCAA to be complete.  


ORDER

Service connection for a low back disability, secondary to 
service connected knee disability is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


